Citation Nr: 0011995	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for carcinoma of the 
tongue, claimed as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to October 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the RO.  

In December 1998, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have non-Hodgkin's lymphoma 
or any other disease determined by VA to be associated with 
presumed exposure to Agent Orange in connection with service 
in the Republic of Vietnam during the Vietnam era.  

3.  The veteran is first shown to have developed metastatic 
squamous cell carcinoma of the base of the tongue in 1996, 
many years after service.  

4.  The metastatic squamous cell carcinoma of the base of the 
tongue is not shown to have been the likely result of the 
claimed Agent Orange exposure in service.  


CONCLUSION OF LAW

The veteran's squamous cell carcinoma of the tongue is not 
due to disease or injury incurred or aggravated by service; 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

The veteran contends that he had carcinoma of the tongue and 
non-Hodgkin's lymphoma caused by his claimed exposure to 
Agent Orange in service.  

A careful review of the veteran's service medical records 
shows that they are entirely negative for complaints or 
findings of cancer.  Indeed, the first evidence of cancer was 
in 1996, many years after his separation from service.  

In May 1996, the veteran was seen at the University of 
Pittsburgh Ear, Nose and Throat clinic.  It was noted that he 
had a left posterior neck mass of five weeks' duration.  

On May 15, 1996, a biopsy of the mass was done.  The 
pathology reports revealed findings of squamous cell 
carcinoma of the base of the tongue with metastasis to the 
left neck.  

The veteran was admitted to Presbyterian University Hospital 
on May 22, 1996, when the cancer was excised.  The pathology 
report following the surgery again showed a diagnosis of 
squamous cell carcinoma of the base of the tongue and left 
neck mass.  The report indicates two of 44 lymph nodes from 
the left radical neck dissection showed metastatic squamous 
cell carcinoma present.  The veteran underwent 
chemo/radiation therapy.  

In September 1997, a VA general medical examination was 
conducted.  The diagnoses included that of "s[tatus ]p[ost] 
non-Hodgkin's lymphoma [with] radical surgery (cervical) May 
1996" and "s[tatus ]p[ost] chemo [and] radiation therapy 
[secondary to] above diagnosis."  The examiner offered no 
explanation for the diagnosis and did not indicate whether he 
had reviewed the contemporaneous surgery and pathology 
reports.  A report of a VA examination of the veteran's mouth 
and throat conducted the same day as the general medical 
examination included a history of non-Hodgkin's lymphoma.  
The diagnoses, however, included only status post surgery and 
radiation and chemotherapy.  

Follow-up, private medical evidence dated through January 
1999 from Cancer Care Center indicated that the veteran had 
continued to do well following his 1996 surgery with no 
evidence of recurrence of the cancer.  

In an October 1999 letter, the veteran's private physician 
noted that he had operated on the veteran for squamous cell 
carcinoma of the tongue in May 1996.  He stated that he had 
seen the veteran in September 1999 and that he was free of 
disease.  It was noted that the veteran had asked him to 
state that the cancer was squamous cell carcinoma and not 
non-Hodgkin's lymphoma.  

In January 2000, another VA examination was conducted.  The 
examiner noted that the veteran's diagnosis, according to 
pathology reports was squamous cell carcinoma of the left 
base of the tongue.  He indicated that the veteran's 
attending surgeon also confirmed the diagnosis.  

There is no medical evidence of cancer during the veteran's 
period of service or within one year of his separation 
therefrom.  Indeed, the veteran makes no such contention.  
The veteran contends that his cancer is due to Agent Orange 
exposure in service.  

The Board recognizes that there is somewhat contradictory 
medical evidence concerning the nature of the veteran's 
cancer.  On the one hand, the September 1997 VA examiner 
included among the diagnoses that of status post non-
Hodgkin's lymphoma.  On the other hand, all of the remaining 
medical evidence, including the pathology reports following 
surgery, indicated that the veteran had had squamous cell 
carcinoma of the base of the tongue.  

The September 1997 VA examiner offered no explanation for the 
diagnosis of non-Hodgkin's lymphoma.  It is not clear whether 
the diagnosis was based on a history as provided by the 
veteran or a review of the records.  The remaining medical 
records clearly show, however, that the veteran's cancer was 
a squamous cell carcinoma of the tongue.  The pathology 
reports as well as the contemporaneous treatment records 
describe the cancer as such.  Indeed, in his recent 
statement, the veteran's private physician indicated that the 
veteran did not have non-Hodgkin's lymphoma.  

Regarding the cancer cells found in the two lymph nodes, the 
pathology reports indicate that the cancer cells were 
metastatic squamous cell carcinoma.  A cancer metastasizing 
from the primary site does not warrant consideration on the 
basis of presumptive service connection due to Agent Orange 
exposure.  See Darby v. Brown, 10 Vet. App. 243 (1997) (widow 
not entitled to dependency and indemnity compensation where 
medical records indicated that the veteran's first diagnosis 
of cancer was for stomach cancer and that additional cancers, 
including lung cancer, which would be presumed service-
connected for veteran's exposed to Agent Orange, developed as 
a result of the primary cancer metastasizing).  

Thus, the Board finds that the preponderance of the evidence 
does not support the veteran's assertions that his cancer was 
that of non-Hodgkin's lymphoma.  

The Board also notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he did not have a 
disease listed at 38 C.F.R. § 3.309(e) (1998) and is 
therefore not presumed to have been exposed to a herbicide 
agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).  
See also McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in the Republic of Vietnam and the establishment of 
one of the listed diseases pursuant to 38 C.F.R. § 3.309(e) 
is required in order to establish entitlement to the in-
service presumption of exposure to herbicide agent).  

Nonetheless, as discussed hereinabove, assuming arguendo that 
the veteran was exposed to Agent Orange during service, the 
preponderance of the evidence is still against the claim as 
no competent evidence had been presented to support his 
assertions that the demonstrated squamous cell carcinoma of 
the tongue was due to disease or injury which was incurred in 
or aggravated by service.  

As the preponderance of the evidence is against the claim, 
service connection for carcinoma of the tongue is denied.  



ORDER

Service connection for carcinoma of the tongue, claimed as 
due to exposure to herbicides, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

